COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Frank and Senior Judge Bray
Argued at Chesapeake, Virginia


FRANCISCA LOUIS, S/K/A
 FRANCISCA J. LOUIS
                                                 OPINION BY
v.   Record No. 1078-02-1                   JUDGE RICHARD S. BRAY
                                                APRIL 1, 2003
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                      Verbena M. Askew, Judge

           Alfred O. Masters, Jr., for appellant.

           Linwood T. Wells, Jr., Assistant Attorney
           General (Jerry W. Kilgore, Attorney General,
           on brief), for appellee.


     In a bench trial, the trial court convicted Francisca J.

Louis (defendant) for feloniously "defraud[ing an] Innkeeper" in

violation of Code § 18.2-188. 1    On appeal, defendant contends the

evidence was insufficient to support the conviction.      We agree

and reverse the trial court.

                                  FACTS

     "On appeal, 'we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom.'"     Archer v. Commonwealth,

26 Va. App. 1, 11, 492 S.E.2d 826, 831 (1997) (citation omitted).

     1
       The subject indictment alleged defendant "unlawfully . . .
procure[d] . . . accommodation having a value of $200 or more
from Mulberry Inn without paying therefore [sic] and with the
intent to defraud," language paralleling Code § 18.2-188(4).
     The facts are substantially uncontroverted.    Appellant and

her five children, military dependents, returned from Germany to

the United States in early September, 1999.   Because a local

military "post" was unable to accommodate the family, defendant

secured lodging at the "TDY Inn" while she sought more suitable

housing.   By September 14, defendant had "signed a lease" for a

home located in Newport News, but, before she relocated, flood

waters from Hurricane Floyd inundated both the residence and the

TDY Inn, necessitating evacuation from the motel.

     By prior arrangement with the Red Cross, the nearby

Mulberry Inn agreed to accept persons displaced by the storm

waters, and defendant was directed there by the manager of the

TDY Inn.   Defendant had not confirmed entitlement to Red Cross

relief, but, nevertheless, proceeded with her children to the

Mulberry Inn on September 16, 1999.    Requesting a room,

defendant represented to the clerk that she had been displaced

by the flood and was "with the Red Cross," although unable to

provide a related "voucher" or "notice."   Defendant completed

the registration card required by the Mulberry Inn, indicated

both "cash" and "credit card" as the "method of payment," listed

the address of the recently rented home as her residence and was

assigned a room.

     During the ensuing twelve days of her stay, defendant, on

"several" occasions, assured Mulberry Inn employees that she was

"in the process" of obtaining forms necessary to secure Red
                               - 2 -
Cross payment of the lodging costs directly to the Inn.      When

her account of $1,022.28 remained unpaid at the time of

"checkout" on September 28, 1999, defendant acknowledged

ultimate responsibility for the debt, but again assured the

management that either the Red Cross or the Federal Emergency

Management Agency (FEMA) would satisfy the charges.

     Uncertain defendant was qualified for Red Cross or FEMA

benefits, a Mulberry Inn employee, Katherine Swetnam, then

prepared and presented defendant with a promissory note payable

to the Mulberry Inn in the principal sum of $1,022.28, due in

twelve monthly installments.    Defendant agreed to the proposal

and executed the note, once again providing the home address

reported on her registration card.       In exchange, the Mulberry

Inn designated the room and related charges as an "account

transfer" on its records, noting a zero balance.      Defendant then

proceeded immediately to the rental home, her residence during

the following eighteen months.

     The record is clear that defendant thereafter defaulted on

the promissory note and the Mulberry Inn received no payments

from either FEMA or the Red Cross.       In explanation, defendant

testified that, because benefits would be paid "directly to" the

Mulberry Inn, she assumed the obligation had been satisfied

until initiation of the instant prosecution proved otherwise.

                               ANALYSIS


                                 - 3 -
     In pertinent part, Code § 18.2-188 prohibits "any person,

without paying therefor, and with the intent to cheat or defraud

the owner or keeper to:    . . . 4.   Without having an express

agreement for credit, procure food, entertainment or

accommodation from any hotel, motel, campground, boardinghouse,

restaurant, eating house or amusement park."     The Commonwealth

maintains that defendant's failure to either satisfy the

promissory note or secure payment to the Mulberry Inn by FEMA or

the Red Cross proves the requisite intent to defraud in violation

of Code § 18.2-188.   However, the Commonwealth's argument ignores

both the clear language of the statute and the proscribed conduct

embraced by the indictment.

     Code § 18.2-188(4), the subsection tracked in the

indictment, expressly criminalizes procurement of "food,

entertainment, or accommodation," without payment, only in the

absence of an "express agreement for credit."     "When the language

of a statute is unambiguous, courts are bound by the plain

meaning of that language and may not assign a construction that

amounts to holding that the General Assembly did not mean what it

actually has stated."     Williams v. Commonwealth, __ Va.

__, __, 576 S.E.2d 468, __ (2003) (citations omitted).       Thus, a

"hotel, motel, campground, boardinghouse, restaurant, eating

house or amusement park" providing the enumerated goods and

services pursuant to an agreed credit arrangement, does not enjoy

the protection afforded by Code § 18.2-188(4) upon a breach of

such agreement.



                                 - 4 -
     Here, the record clearly reflects that the Mulberry Inn

accepted defendant's promissory note in satisfaction of the

charges arising from those accommodations procured by her,

inarguably an express agreement for credit.    Indeed, the Mulberry

Inn specifically transferred the underlying account to the note,

resulting in a zero balance remaining due.    Under such

circumstances, defendant's subsequent default did not constitute

criminal conduct within the intendment of Code § 18.2-188(4).

     Accordingly, we reverse the conviction.

                                        Reversed and dismissed.




                              - 5 -